|N THE SUPREME COURT OF PENNSYLVAN|A
MlDDLE D|STR|CT

CO|\/|l\/|ONWEALTH OF PENNSYLVAN|A : No. 57 MM 2017

Court of Common P|eas of Luzerne
: County, Crimina| Action - Law, No. 3501-
SEAN DONAHUE : 2012 Change of Venue

ORDER

AND NOW, this 20th day of Apri|, 2017, The Honorab|e J. |\/|ichae|
Wi||iamson of the Court of Common P|eas of Luzerne County having certified to this
Court an Order for change of venue in the above matter pursuant to Pa.R.Crim.P.
584(B), it is

ORDERED that said case shall be transferred to Northampton County in

compliance With Pa.R.Crim.P. 584(B).

j;M/de- %l//)/;,

chiéf Justice